          Case 7:20-cr-00445-KMK Document 3 Filed 09/08/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York


                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                    September 8, 2020
BY EMAIL

The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Stewart Barnwell et al., 20 Cr. 445

Dear Judge McCarthy:

        The Indictment in the above-referenced case was originally filed under seal. On September
8, 2020, one of the defendants, Stewart Barnwell, was arrested. As a result, the Government
respectfully requests that the Court unseal the Indictment.


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney


                                            By:     /s/ Derek Wikstrom
                                                    Derek Wikstrom / Lindsey Keenan
                                                    Assistant United States Attorneys
                                                    Tel: (914) 993-1946 / 1907

SO ORDERED:



                              9-8-2020
_____________________________________
HONORABLE JUDITH C. McCARTHY
UNITED STATES MAGISTRATE JUDGE
